Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foss et al, U.S. Patent Application Publication No. 2014/0242309 in view of Foss et al, U.S. Patent Application Publication No. 2012/0094120, hereinafter Foss2, with evidence from “Natureworks:  Green Chemistry’s Contribution to Biotechnology Innovation, Commercialization, and Strategic Positioning”, dated 2009, pages 1-18, hereinafter “Natureworks”.
Foss discloses a nonwoven monocomponent, mono constituent polylactic acid nonwoven web for use I forming tea bags and other infusion beverages. See abstract.  The nonwoven comprises high and low melting PLA fibers.  The high melting fibers have a melt flow 
Foss differs from the claimed invention because it does not clearly disclose incorporating a pigment or making the tag of the teabag from PLA fibers.
However, Foss2 teaches that the claimed pigments may be employed to impart antimicrobial properties to fibers.  See paragraphs 0008-0009.  
Therefore, it would have been obvious to have employed the particularly claimed pigments in order to provide antimicrobial properties to the fibers of Foss.
It further would have been obvious to have formed the entirety of the structure from PLA in order to provide a completely biodegradable and compostable structure.
Foss differs from the claimed invention because it does not clearly teach that the PLA is non-GMO.  
However, “Natureworks” discloses that PLA resins are free of any detectable genetic material and thus are not genetically modified since they contain no genetic material.  See page 15, second full paragraph.
Therefore, “Natureworks” provides evidence that the PLA of Foss would be non-GMO since it does not include any genetic material.
Since Foss discloses the same materials in the same amounts, it is reasonable to expect that the material of Foss would necessarily possess the claimed properties of compostability and biodegradability, since the same materials must have the same properties.
Further, the material of Foss is capable of use as a food wrapper.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clean Edge, “Kernels of Hope for Bioplastics” discloses PLA fibers and fabrics for use in various applications and that such materials do not include genetic materials, but does not disclose the particulars of the claimed PLA fibers and fabrics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ELIZABETH C IMANI/             Primary Examiner, Art Unit 1789